DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of US application 16/137,324, filed 09/20/201 (now abandoned), which is a continuation of US application 14/775,229, filed 09/11/2015 (now abandoned), which was the national stage of PCT/US2014/027912, filed 03/14/2014, which claimed priority from US provisional application 61/793,413, filed 03/15/2019.  It is noted that the parent applications have been reviewed, including the references cited therein; if applicant wishes for the references cited in the parent applications (other than those cited herein) to be printed on any patent issuing from the present application, a listing of the references (such as in the form provided in an information disclosure statement) should be provided (see MPEP 609.02 for further guidance).  Copies of the references cited herein may be found in the ‘229 application (see MPEP 707.05(a)).
Non-Compliant Amendment Entered as a Courtesy
It is noted that the claim amendments filed March 2, 2021 technically fail to comply with the requirements of 37 CFR 1.121, as independent claims 54 and 64 each include improper markings indicating deleted text (although the claims are new claims) (see claims 54 and 64 at the end of (v)).  While the amendment has been entered as a courtesy to applicant, future amendments should comply with all requirements of 37 CFR 1.121. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, e.g., paragraphs 55-56 at page 16). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim interpretation
It is noted that the use of the term “step” in the claims (see claim 54 at (vii), claim 61, claim 70, and claim 72 at (vi)) does not render the claims indefinite.  While the term “step” was not previously employed in the claims (such as at the beginning of independent claims 54, 64, and 72, which would have provided literal antecedent basis for the later references to “step ___” in the claims), the present claim language is sufficiently clear, as the reference to, e.g., “step (vi)” in (vii) of claim 54 is clearly referring back to the prior “identifying” of (vi) of that claim.  
Claim objections
Claims 64-71 are objected to because of the following informalities:  independent claim 64 recites the language “metastasis are expected or confirmed” rather than “metastasis is expected or confirmed” or “metastases are expected or confirmed”.  Appropriate correction of this grammatical error is required.
Claims 72-77 are objected to because of the following informalities:  independent claim 72 recites the language “metastasis are expected or confirmed” rather than “metastasis is expected or confirmed” or “metastases are expected or confirmed”.  Appropriate correction of this grammatical error is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 61-63 are indefinite because claim 61 (from which claims 62-63 depend) recites a further activity/step “(vii)” to be performed “based on the prognostic identification of step (vi)”; however, claim 54 already includes a step (vii) that is to be performed “based on the prognosis identified in step (vi)”.  Although the two different activities specified as “(vii)” differ from one another and may potentially relate to one another, it is unclear what the relationship is based on the present claim language (and particularly given the use of the same identifier “(vii)” for two different activities).  Further clarification is therefore required to ensure that the boundaries of the claims are clear, and to ensure that the manner in which claims 61-63 further limit the method of claim 54 is clear to one of skill in the art.  

Claims 64-71 are indefinite because it is unclear whether the claims do or do not require “a subject diagnosed with prostate cancer”, and do or do not require the “treating” step of the claims (see claim 64 at (vi) and (vii)).  Particularly, claim 64 recites in the preamble a method “for treating a subject diagnosed with a prostate cancer”, and concludes with a step of “treating the subject diagnosed with a prostate cancer”, suggested both that the claims are limited to this particular type of subject, and that the “treating” of such a subject is required.  However, the remainder of the claim recites “obtaining a tissue sample.....suspected of comprising prostate cancer cells” and “identifying said subject as having prostate cancer” when a certain FOXC1:FOXA1 ratio is present but “identifying said subject as not having prostate cancer” when a different result is obtained.  The language of claim 64 as a whole is therefore confusing; it is not clear whether the claims encompass testing for prostate cancer (as suggested by some steps), or require treating a patient already diagnosed with prostate cancer (which is another reasonable interpretation of the language of claim 64).  Further clarification is required.  
Claims 70-71 are indefinite because claim 70 (from which claim 71 depends) recites a further activity/step “(vii)” to be performed “based on the diagnostic identification of step (vi)”; however, claim 64 already includes a step (vii) (which requires “treating the subject diagnosed with prostate cancer....”).  Although the two different activities specified as “(vii)” differ from one another and may potentially relate to one another, it is unclear what the relationship is based on the present claim language (and particularly given the use of the same identifier “(vii)” for two different activities).  Further clarification is therefore required to ensure that the boundaries of the claims are clear, and to ensure that the manner in which claims 70-71 further limit the method of claim 64 is clear to one of skill in the art.  
	Claims 72-77 are indefinite over the recitation in independent claim 72 of the language “developing and implementing a treatment plan based on the comparison of step (v) for said subject as having prostate cancer when....” (see (vi) of claim 72).  It is noted that the preamble of claim 72 recites a method “for determining and implementing a treatment plan in a subject diagnosed as having a prostate cancer”, suggesting a requirement for the recited method to accomplish such a diagnosing (or to require such a subject in some other manner).  However, the language of the final activity (vi) of claim 72 appears to refer to a subject “as having prostate cancer” only “when” a particular condition is met.  The wording of (vi) of the claim is confusing; it is not clear how “developing and implementing a treatment plan.... for said subject as having prostate cancer when.....” relates to and further limits the claim, and particularly whether the claim does or does not require actually diagnosing a subject with prostate cancer (and thus “developing and implementing a treatment plan”), or whether this is a conditional step that only occurs when certain conditions are met.  Further clarification is therefore required to ensure that the metes and bounds of the claims are clear and definite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 64, 67-72, and 75-77 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Heul-Nieuwenhuijsen et al (BJU International 103:1574 [June 2009]; cited herein).  
Claim 64 and claims dependent therefrom are drawn to methods “for treating a subject diagnosed with prostate cancer” comprising steps of obtaining from the subject a tissue sample containing prostate cancer cells and determining levels of FOXA1 and FOXC1 protein or nucleic acid levels in the tissue sample, followed by steps of calculating and comparing ratios of FOXC1:FOXA1, “identifying” the subject as having or not having prostate cancer based on the comparison, and “treating the subject diagnosed with prostate cancer by a chemotherapeutic agent or performing a surgical resection on the prostate, surrounding tissues, or distant tissues in which metastasis are expected or confirmed [sic]”. 
 	Claim 72 and claims dependent therefrom are drawn to a method for “determining and implementing a treatment plan in a subject diagnosed as having prostate cancer”, similarly comprising steps of obtaining a prostate cancer cell containing sample and determining levels of FOXA1 and FOXC1 protein or nucleic acid in the sample, and wherein the “calculating” and “comparing” steps are followed by a step of “developing and implementing a treatment plan based on the comparison of step (v).......wherein the treatment plan includes initiating a chemotherapy, initiating a radiation therapy, and surgical resection of the prostate, surrounding tissues, or distant tissues in which metastasis are expected or confirmed [sic]”.  
	Van der heul-Nieuwenhuijsen et al disclose determining levels of several FOX genes, including FOXA1 and FOXC1, in a variety of prostate tissues and cell lines, including BPH samples and prostate cancer samples (see entire reference).  The methods of van der heul-Nieuwenhuijsen et al comprise obtaining samples and determining FOXA1 and FOXC1 mRNA levels therein, meeting the requirements of the “obtaining” of (i) and the “determining" of (ii) and (iii) for each of the independent claims.  With particular regard to claim 64, and claims dependent therefrom, it is noted that at least the BPH samples taught by van der heul-Nieuwenhuijsen et al meet the requirements of the claims with regard to a sample “suspected of comprising prostate cancer cells”; the specification discloses a population of patients with symptoms of BPH who were “subsequently diagnosed with prostate cancer” (paragraph 46), such that the broadest reasonable interpretation of the limitation “suspected of comprising prostate cancer cells” that is consistent with the specification encompasses samples from subjects with BPH.  Further, van der heul-Nieuwenhuijsen et al disclose that samples were obtained “from patients who had radical prostatectomy” (page 1575, left column); this teaching meets the requirement of the new “treating” step of claim 64, which encompasses “treating the subject diagnosed with a prostate cancer” (which corresponds to the type of subject referenced in the preamble of the claim) in any order relative to other claim steps, given the open transitional language “method....comprising” in claim 64 (although it is reiterated that the claim is unclear for the reasons noted above; it also appears that the treating may be a conditional/optional step).  
With regard to the “calculating” and “comparing" of ratios of FOXC1:FOXA1 of steps (iv) and (v) of the claims, van der heul-Nieuwenhuijsen et al disclose comparing expression levels of a group of FOX genes, including FOXC1 and FOXA1, in prostate cancer and metastasized prostate cancer samples as compared to normal prostate, with the levels illustrated as ratios between cancer and normal cells (see pages 1575-1576 including Figure 1).  van der heul-Nieuwenhuijsen et al also disclose a comparison of FOXC1 and FOXA1 expression levels in prostate cancer xenografts having different characteristics (e.g., androgen dependent/responsive/independent), as well as in a group of samples of different types including normal prostate, BPH, and prostate cancer samples, in which the values compared are ratios of FOXC1/GAPDH and FOXA1/GAPDH expression (see page 1576-1578, including Fig. 2B and Fig. 4).  van der heul-Nieuwenhuijsen et al state that "One of the most striking observations in the comparison between AD and AI lines was the inverse expression pattern of FOXA1 and FOXC1” (page 1577, left column).  Further, it is noted that based on a visual inspection of Figure 4 (in which results obtained with samples of normal prostate, BPH, and prostate cancer samples are illustrated), FOXA1 and FOXC1 are differentially expressed among the various samples types, with, e.g., FOXA1 being more highly expressed in cancer tissues as compared to BPH tissues, and FOXC1 showing the opposite pattern.  It is noted that all of the types of cells and tissues tested by van der heul-Nieuwenhuijsen et al inherently possesses an associated “prognostic outcome” of some type; for example, normal prostate tissues are inherently associated with a “good” prognosis relative to prostate cancer tissue samples (which inherently possess a “poor” relative prognosis).  Although it is noted that van der heul-Nieuwenhuijsen et al state that their results with FOXA1 were not statistically significant (page 1578, right column), van der heul-Nieuwenhuijsen et al also state that their results show that “FOXA1 and FOXC1 expression changes during progression of prostate cancer, indicating their involvement in regulating the balance between normal and diseased tissue” and that their data “indicate a potential role for FOXA1 and FOXC1 as markers for AD growth of prostate cancer” (page 1579, left column).  
van der heul-Nieuwenhuijsen et al thus disclose both an inverse relationship in FOXA1 and FOXC1 expression patterns that is relevant to prostate cancer development, and disclose comparing expression levels of FOXA1 and FOXC1 in ratio form (albeit not to each other) in different types of prostate tissue and cell samples having inherently associated prognostic characteristics.  While van der heul-Nieuwenhuijsen et al do not report calculating ratios of FOXC1:FOXA1 as specified in the claims, they disclose calculating such ratios for other genes, and illustrate the fact that such calculations allow for a numeric comparison of different sample types to one another (as well as a convenient visualization of such a comparison).  Thus, in view of van der heul-Nieuwenhuijsen et al’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art to have calculated a ratio of FOXC1:FOXA1 for each of their samples (and/or any other prostate tissue or cell samples obtained from a subject), meeting the requirements of the "calculating" and "comparing" of the claims.  An ordinary artisan would have been motivated to have made such a modification for the benefit of allowing for a convenient comparison of different sample types with regard to the two genes identified by van der heul-Nieuwenhuijsen et al as being pertinent to prostate cancer progression.  
With regard to the “identifying” step of independent claim 64, it is noted that this step requires nothing manipulative, simply stating what conclusion is to be drawn as a result of the preceding “comparing” step (with any possible outcome being encompassed by the claims, as some type of conclusion is drawn regardless of the outcome).  This “identifying” thus constitutes an instructional limitation added to a method suggested by the prior art, which instructional limitation lacks any functional relationship with the other method steps.  Such nonfunctional descriptive material (whether present in a product or method claim) is not given patentable weight (see MPEP 2111.05, and particularly In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).   It is reiterated that the final step of “treating” simply states treating “the subject diagnosed with a prostate cancer” – which is reasonably interpreted as simply referring back to the subject of the preamble of the claim – and that this step based on the present language may be performed at any time relative to other steps; van der heul-Nieuwenhuijsen et al’s teaching of the use of radical prostatectomy is thus clearly sufficient to meet the requirements of the claims.
With regard to the final step of independent claim 72, the activities of “developing and implementing a treatment plan based on the comparison of step (v).....wherein the treatment plan includes initiating a chemotherapy, initiating a radiation therapy, and surgical resection of the prostate, surrounding tissues, or distant tissues in which metastasis are expected or confirmed” is only performed with respect to some types of subjects based on the language of the claim.  Thus, this final method step encompasses performing no further actions/manipulative steps; the "developing and implementing” of claim 72 also corresponds to an instruction lacking any requirement for further action, i.e., nonfunctional descriptive material.
With further regard to dependent claims 67-68, and 75-76, van der Heul-Nieuwenhuijsen et al disclose determining FOXA1 and FOXC1 mRNA levels in prostate cancer tissues and cells, meeting the requirements of the claims (see, e.g., page 1576).   Regarding claim 69, the claim further specify elements of the nonfunctional, descriptive “identifying” steps of the claim, and thus is not accorded patentable weight (as a functional relationship to the other method steps is lacking, and as any possible outcome achieves some type of "identifying" that is encompassed by the language of the claims).  Regarding claim 70, it is noted that the claim encompasses developing and implementing any type of treatment plan “based on” the prior “identifying” in any way; thus, as performing no further therapy is one of the options embraced by the claims (as discussed above), the teachings of van der Heul-Nieuwenhuijsen et al are sufficient to suggest that which is claimed.  With further regard to claims 70-71, claim 64 clearly encompasses as an alternative identifying a subject as not having prostate cancer, such that the claims embrace embodiments in which no treatment plan would be needed/appropriate.  Thus, claims 70-71 are further limiting only of an alternative that is not in fact required by claim 64; these claims do not actually require the performance of any further active/manipulative steps.  Regarding dependent claim 77, the claim is further limiting only of an element not actually required by claim 72 (from which claim 77 depends); thus, the teachings of an der Heul-Nieuwenhuijsen et al are sufficient to suggest that which is claimed.  
Claims 65 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Heul-Nieuwenhuijsen et al as applied to claims 64, 67-70, 72, and 75-76, above, and further in view of Mirosevich et al (The Prostate 66:1013 [2006]; cited herein). 
The relevant teachings of van der Heul-Nieuwenhuijsen et al are set forth above.  van der Heul-Nieuwenhuijsen et al disclose testing a variety of different prostate cells and tissues, including prostate cancer tissues (as discussed above).  Further, given that van der Heul-Nieuwenhuijsen et al disclose that changes in expression levels of FOXA1 and FOXC1 appear to be related to prostate cancer progression, an ordinary artisan would have been motivated to have practiced the methods suggested by van der Heul-Nieuwenhuijsen et al on any type of prostate cancer sample, simply for the benefit of determining whether such changes in FOXA1 and FOXC1 are present.  However, van der Heul-Nieuwenhuijsen et al do not disclose the specific types of prostate cancer cells they tested, or otherwise disclose what types of prostate cancer samples might be subjected to their testing methods.  Mirosevich et al teach that prostate cancer types include small cell carcinomas and adenocarcinomas, and further teach that these prostate cancer types exhibit differential expression of FoxA proteins (see entire reference).  Thus, in view of the teachings of van der Heul-Nieuwenhuijsen et al and Mirosevich et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have tested any prostate cancer type, including an adenocarcinoma and/or a small cell carcinoma (as well samples suspected of including such cancer cell types), via the methodology suggested by van der Heul-Nieuwenhuijsen et al, for the benefit of determining whether the tested samples exhibit changes in expression levels of FOXA1 and FOXC1 indicative of possible cancer progression (which also would have been recognized by an ordinary artisan as providing the further benefit of more accurately assessing the characteristics of a subject’s disease or cancer).
Claims 66 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Heul-Nieuwenhuijsen et al as applied to claims 54, 57-61, 64, 67-70, 72, and 75-76, above, and further in view of Badve et al (WO2011/153287 A2 [8 Dec 2011]; cited herein).   
The relevant teachings of van der Heul-Nieuwenhuijsen et al are set forth above.  van der Heul-Nieuwenhuijsen et al teach measuring FOXA1 and FOXC1 expression levels by detection of mRNA, and do not disclose methods in which protein levels are tested, as required by claims 66 and 74.
Like van der Heul-Nieuwenhuijsen et al, Badve et al teach that altered FOXA1 expression is associated with development of prostate cancer (and further teach an association of high FOXA1 expression with metastatic prostate cancer)(see entire reference).  Badve et al teach that determination of FOXA1 expression levels may be achieved via RNA or protein detection methods (see, e.g., paragraphs 61-62), and exemplify detection of FOXA1 protein using an anti-FOXA1 antibody (see pages 17-24).  Badve et al also teach that their exemplified methods allow visualization of the location of FOXA1 expression within histological samples (see, e.g., paragraph 73).  In view of the teachings of Badve et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by van der Heul-Nieuwenhuijsen et al so as to have substituted protein detection of FOXA1 and FOXC1 levels for mRNA detection.  An ordinary artisan would have been motivated to have made such a modification for the benefit of allowing for visualization of the location of FOXA1 and FOXC1 protein in tissue samples.  Additionally and/or alternatively, an ordinary artisan would have recognized such a modification as the simple substitution of one well-known prior art technique for another to achieve the objective of detection FOXA1 and FOXC1 expression levels.  
Claims 54 and 57-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Heul-Nieuwenhuijsen et al (BJU International 103:1574 [June 2009]; previously cited) in view of Thorat et al (J. Clin. Pathol. 61:327 [2008]; cited herein).  
Claim 54 and claims dependent therefrom are drawn to a method “for treating a subject based on the prognosis of a prostate cancer in a subject diagnosed as having prostate cancer” comprising steps of obtaining from the subject a tissue sample containing prostate cancer cells and determining levels of FOXA1 and FOXC1 protein or nucleic acid levels in the tissue sample, followed by steps of calculating and comparing ratios of FOXC1:FOXA1, “identifying” the subject as having a poor or good relative prognosis based on the comparison, and “treating said subject by discontinuing, maintaining, initiating, or modifying at least one anti-cancer therapy based on the prognosis identified in step (vi)” (see independent claim 54).  
	Van der heul-Nieuwenhuijsen et al disclose determining levels of several FOX genes, including FOXA1 and FOXC1, in a variety of prostate tissues and cell lines, including BPH samples and prostate cancer samples (see entire reference).  The methods of van der heul-Nieuwenhuijsen et al comprising obtaining samples and determining FOXA1 and FOXC1 mRNA levels therein, meeting the requirements of the “obtaining” of (i) and the “determining" of (ii) and (iii) for independent claim 54.  With regard to the “calculating” and “comparing" of ratios of FOXC1:FOXA1 of steps (iv) and (v) of the claims, van der heul-Nieuwenhuijsen et al disclose comparing expression levels of a group of FOX genes, including FOXC1 and FOXA1, in prostate cancer and metastasized prostate cancer samples as compared to normal prostate, with the levels illustrated as ratios between cancer and normal cells (see pages 1575-1576 including Figure 1).  van der heul-Nieuwenhuijsen et al also disclose a comparison of FOXC1 and FOXA1 expression levels in prostate cancer xenografts having different characteristics (e.g., androgen dependent/responsive/independent), as well as in a group of samples of different types including normal prostate, BPH, and prostate cancer samples, in which the values compared are ratios of FOXC1/GAPDH and FOXA1/GAPDH expression (see page 1576-1578, including Fig. 2B and Fig. 4).  van der heul-Nieuwenhuijsen et al state that "One of the most striking observations in the comparison between AD and AI lines was the inverse expression pattern of FOXA1 and FOXC1” (page 1577, left column).  Further, it is noted that based on a visual inspection of Figure 4 (in which results obtained with samples of normal prostate, BPH, and prostate cancer samples are illustrated), FOXA1 and FOXC1 are differentially expressed among the various samples types, with, e.g., FOXA1 being more highly expressed in cancer tissues as compared to BPH tissues, and FOXC1 showing the opposite pattern.  It is noted that all of the types of cells and tissues tested by van der heul-Nieuwenhuijsen et al inherently possesses an associated “prognostic outcome” of some type; for example, normal prostate tissues are inherently associated with a “good” prognosis relative to prostate cancer tissue samples (which inherently possess a “poor” relative prognosis).  Although it is noted that van der heul-Nieuwenhuijsen et al state that their results with FOXA1 were not statistically significant (page 1578, right column), van der heul-Nieuwenhuijsen et al also state that their results show that “FOXA1 and FOXC1 expression changes during progression of prostate cancer, indicating their involvement in regulating the balance between normal and diseased tissue” and that their data “indicate a potential role for FOXA1 and FOXC1 as markers for AD growth of prostate cancer” (page 1579, left column).  
van der heul-Nieuwenhuijsen et al thus disclose both an inverse relationship in FOXA1 and FOXC1 expression patterns that is relevant to prostate cancer development, and disclose comparing expression levels of FOXA1 and FOXC1 in ratio form (albeit not to each other) in different types of prostate tissue and cell samples having inherently associated prognostic characteristics.  While van der heul-Nieuwenhuijsen et al do not report calculating ratios of FOXC1:FOXA1 as specified in the claims, they disclose calculating such ratios for other genes, and illustrate the fact that such calculations allow for a numeric comparison of different sample types to one another (as well as a convenient visualization of such a comparison).  Thus, in view of van der heul-Nieuwenhuijsen et al’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art to have calculated a ratio of FOXC1:FOXA1 for each of their samples (and/or any other prostate tissue or cell samples obtained from a subject), meeting the requirements of the "calculating" and "comparing" of the claims.  An ordinary artisan would have been motivated to have made such a modification for the benefit of allowing for a convenient comparison of different sample types with regard to the two genes identified by van der heul-Nieuwenhuijsen et al as being pertinent to prostate cancer progression.  With regard to the “identifying” step of independent claim 54, it is noted that this step requires nothing manipulative, and simply states what conclusion is to be drawn as a result of the preceding “comparing” step (with any possible outcome being encompassed by the claims, as some type of conclusion is drawn regardless of the outcome).  
While van der Heul-Nieuwenhuijsen et al teach that relative levels of FOXA1 and FOXC1 expression are pertinent to prostate cancer progression, van der Heul-Nieuwenhuijsen et al do not teach taking further actions as specified in the claims when a subject is found to have a good and/or poor prognosis.  
Thorat et al teach that FOXA1 expression levels are associated with the presence of a particular breast cancer subtype, and also with breast cancer prognosis (see entire reference).  Thorat et al teach that a benefit of recognizing this association is the ability to tailor cancer treatment to a subject based on their prognosis/diagnosis (see abstract, and pages 330-332).  Specific types of tailored therapy taught by Thorat et al include making decisions whether or not to give or continue chemotherapy, and Thorat et al further teach that such therapy adjustments provide benefits such as avoiding the use of toxic therapies in subjects who will not benefit from them (see page 331).  
In view of the teachings of Thorat et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made adjustments to a patients cancer therapy based on knowledge of their diagnosis and/or prognosis for cancer.  An ordinary artisan would have been motivated to have made such a modification for the benefit of more appropriately treating an individual patient (including avoiding the use of therapy side-effects in subjects who will not benefit from the therapy).  It is noted that the claims as written encompass any of discontinuing/
maintaining/initiating/modifying any type of “anti-cancer therapy” in any subject “based on” an identified prognosis.  The claim does not require, e.g., any difference in the type of therapy employed in patients with a good or poor prognosis, and effectively encompasses any type of change in therapy (which may be the same therapy type) in either category of subject (particular as a mental determination as to what a therapy change is “based on” is a subjective determination).  Thus, the teaching of any modification in therapy (which is suggested by the cited art) is sufficient to meet the requirements of the claim as written (as also meets the requirements of the preamble of independent claim 54).
With further regard to dependent claims 57-58, van der Heul-Nieuwenhuijsen et al disclose determining FOXA1 and FOXC1 mRNA levels in prostate cancer tissues and cells, meeting the requirements of the claims (see, e.g., page 1576).   Regarding claim 59, this claim further specifies elements of the “identifying” of the claims, and thus does not limit the claimed invention in a concrete/manipulative way (given that the subsequent “treating” of the claims encompasses any therapy, therapy modification, etc.).   Regarding claim 60, it is noted that the samples disclosed by van der Heul-Nieuwenhuijsen et al encompass samples that serve as references relative to one another and which have an inherently associated prognostic outcome (such as the survival characteristics of normal prostate cells relative to prostate cancer cells, both of which are sample types disclosed by van der Heul-Nieuwenhuijsen et al).  Regarding claim 61, it is noted that the claim encompasses developing and implementing any type of treatment plan “based on” the prior “identifying” in any way; thus, as performing no further therapy is one of the options embraced by the claims (as discussed above), the teachings of van der Heul-Nieuwenhuijsen et al are sufficient to suggest that which is claimed.  Regarding claim 62, it is noted that the claim as written encompasses any of discontinuing/maintaining/initiating any type of “anti-cancer therapy” in any subject with a “good prognosis”, and either discontinuing or initiating any type of “anti-cancer therapy” in a subject with a “poor prognosis”.  The claim does not require any difference in the type of therapy employed in patients with a good or poor prognosis, and effectively encompass any type of change in therapy (which may be the same therapy type) in either category of subject.  Thus, the teaching of any modification in therapy (which is suggested by the cited art) is sufficient to meet the requirements of the claim.
Regarding dependent claim 63, the claim is further limiting only with respect to a subject “having a poor prognosis”; as the claims do not in fact require identifying such a subject, the teachings of van der Heul-Nieuwenhuijsen et al are sufficient to suggest that which is claimed.  
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Heul-Nieuwenhuijsen et al in view of Thorat et al as applied to claims 54 and 57-63, above, and further in view of Mirosevich et al (The Prostate 66:1013 [2006]; cited herein). 
The relevant teachings of van der Heul-Nieuwenhuijsen et al are set forth above.  van der Heul-Nieuwenhuijsen et al disclose testing a variety of different prostate cells and tissues, including prostate cancer tissues (as discussed above).  Further, given that van der Heul-Nieuwenhuijsen et al disclose that changes in expression levels of FOXA1 and FOXC1 appear to be related to prostate cancer progression, an ordinary artisan would have been motivated to have practiced the methods suggested by van der Heul-Nieuwenhuijsen et al on any type of prostate cancer sample, simply for the benefit of determining whether such changes in FOXA1 and FOXC1 are present.  However, van der Heul-Nieuwenhuijsen et al do not disclose the specific types of prostate cancer cells they tested, or otherwise disclose what types of prostate cancer samples might be subjected to their testing methods.  Mirosevich et al teach that prostate cancer types include small cell carcinomas and adenocarcinomas, and further teach that these prostate cancer types exhibit differential expression of FoxA proteins (see entire reference).  Thus, in view of the teachings of van der Heul-Nieuwenhuijsen et al and Mirosevich et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have tested any prostate cancer type, including an adenocarcinoma and/or a small cell carcinoma (as well samples suspected of including such cancer cell types), via the methodology suggested by van der Heul-Nieuwenhuijsen et al, for the benefit of determining whether the tested samples exhibit changes in expression levels of FOXA1 and FOXC1 indicative of possible cancer progression (which also would have been recognized by an ordinary artisan as providing the further benefit of more accurately assessing the characteristics of a subject’s disease or cancer).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Heul-Nieuwenhuijsen et al in view of Thorat et al as applied to claims 54 and 57-63, above, and further in view of Badve et al (WO2011/153287 A2 [8 Dec 2011]; cited herein).   
The relevant teachings of van der Heul-Nieuwenhuijsen et al are set forth above.  van der Heul-Nieuwenhuijsen et al teach measuring FOXA1 and FOXC1 expression levels by detection of mRNA, and do not disclose methods in which protein levels are tested, as required by claim 56.
Like van der Heul-Nieuwenhuijsen et al, Badve et al teach that altered FOXA1 expression is associated with development of prostate cancer (and further teach an association of high FOXA1 expression with metastatic prostate cancer)(see entire reference).  Badve et al teach that determination of FOXA1 expression levels may be achieved via RNA or protein detection methods (see, e.g., paragraphs 61-62), and exemplify detection of FOXA1 protein using an anti-FOXA1 antibody (see pages 17-24).  Badve et al also teach that their exemplified methods allow visualization of the location of FOXA1 expression within histological samples (see, e.g., paragraph 73).  In view of the teachings of Badve et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by van der Heul-Nieuwenhuijsen et al so as to have substituted protein detection of FOXA1 and FOXC1 levels for mRNA detection.  An ordinary artisan would have been motivated to have made such a modification for the benefit of allowing for visualization of the location of FOXA1 and FOXC1 protein in tissue samples.  Additionally and/or alternatively, an ordinary artisan would have recognized such a modification as the simple substitution of one well-known prior art technique for another to achieve the objective of detection FOXA1 and FOXC1 expression levels.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54-77 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 54 and claims dependent therefrom are drawn to a method “for treating a subject based on the prognosis of a prostate cancer in a subject diagnosed as having prostate cancer” comprising steps of obtaining from the subject a tissue sample containing prostate cancer cells and determining levels of FOXA1 and FOXC1 protein or nucleic acid levels in the tissue sample, followed by steps of calculating and comparing ratios of FOXC1:FOXA1, “identifying” the subject as having a poor or good relative prognosis based on the comparison, and “treating said subject by discontinuing, maintaining, initiating, or modifying at least one anti-cancer therapy based on the prognosis identified in step (vi)” (see independent claim 54).  
Claim 64 and claims dependent therefrom are drawn to methods “for treating a subject diagnosed with prostate cancer” comprising steps of obtaining from the subject a tissue sample containing prostate cancer cells and determining levels of FOXA1 and FOXC1 protein or nucleic acid levels in the tissue sample, followed by steps of calculating and comparing ratios of FOXC1:FOXA1, “identifying” the subject as having or not having prostate cancer based on the comparison, and “treating the subject diagnosed with prostate cancer by a chemotherapeutic agent or performing a surgical resection on the prostate, surrounding tissues, or distant tissues in which metastasis are expected or confirmed [sic]”. 
 	Claim 72 and claims dependent therefrom are drawn to a method for “determining and implementing a treatment plan in a subject diagnosed as having prostate cancer”, similarly comprising steps of obtaining a prostate cancer cell containing sample and determining levels of FOXA1 and FOXC1 protein or nucleic acid in the sample, and wherein the “calculating” and “comparing” steps are followed by a step of “developing and implementing a treatment plan based on the comparison of step (v).......wherein the treatment plan includes initiating a chemotherapy, initiating a radiation therapy, and surgical resection of the prostate, surrounding tissues, or distant tissues in which metastasis are expected or confirmed [sic]”.  
As all of the claims recite a series of abstract steps (calculating, comparing, and “identifying” a prognosis or diagnosis, or “developing” a treatment plan) that (both individually and in combination) may be performed in the human mind, the claims recite a judicial exception (JE), specifically an abstract idea.  This judicial exception is not integrated into a practical application because: 
a) with regard to all claims, the additional elements of obtaining a sample and determining levels of FOXA1 and FOXC1 protein and/or nucleic acid levels therein constitute routine data gathering steps, i.e., a type of insignificant extra-solution activity, rather than any type of integration of a JE into a practical application; 
b) with regard to claim 54 and dependent claims, the “treating” of claim 54 encompasses the performance of any type of treating (“discontinuing, maintaining, initiating, or modifying at least one cancer therapy”) on any type of subject regardless of the outcome of the ‘identifying” step (as the claim encompasses anything ‘based on the prognosis identified in step (vi)”, which is not an integration of the JE of the claims, but rather a general treating step appended to a JE, which treating does not in fact require any kind of active step (see also MPEP 2106.04(d)(2), which summarizes factors to consider in evaluating whether a treatment/prophylaxis are “particular”, and which explicitly states a need to for a claim limitation to “affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition”); and
c) regarding claims 64-77, the final steps of independent claims 64 and 72 as written do not require the actual performance of a treating step (such that no active/manipulative step integrating the JE is in fact required); with further regard to claim 64, it is also noted that even to the extent the “treating” of the claim may be required, it does not clearly relate to the JE of the claims in a manner that would appear to require integration of the JE.
Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these 
added elements (considering either alone or in combination) are broad, general steps that correspond to well-understood, routine and conventional activity.  The initial steps of obtaining a sample and determining protein or nucleic acid levels for FOXA1 and FOXC1 (see each of independent claims 54, 64, and 72) were well-understood, routine and conventional at the time of applicant’s invention, as is exemplified by the teachings of van der Heul-Nieuwenhuijsen et al (BJU International 103(11):1574 [June 2009]; cited in IDS); specifically, van der Heul-Nieuwenhuijsen et al disclose testing expression levels of several FOX genes including FOXA1 and FOX1C in prostate tissue samples (including prostate cancer samples).  The additional “treating” of independent claim 54 encompasses any known treatment applied in any manner (in view of the language of the claims, as discussed above), and (again) claims 64 and 72 and claims dependent therefrom do not in fact require an active “treating” or therapy step.  Thus, none of the additional elements of the claims, whether considered individually or in combination, either integrate(s) the JE into a practical application, or adds something amounting to “significantly more” than a JE.  
With further regard to dependent claims 55, 57-58, 65, 67-68, 73, and 75-76, the teachings of van der Heul-Nieuwenhuijsen et al encompass determining FOXA1 and FOXC1 mRNA levels in various types of prostate cancer tissues and cells (see entire reference); these activities in the context of the claims constitute routine data gathering, and were routine and conventional at the time of applicant's invention; these additional steps neither integrate the JE into a practical application, or add something significantly more than a JE to the claims.  With respect to claims 56, 66, and 74, the determining of protein levels rather than the corresponding mRNA levels for a gene/protein of interest was also well-understood, routine and conventional at the time of applicant’s invention, and such methods were in use with respect to the FOX proteins, as exemplified by the teachings of Badve et al (WO 2011/153287 A2 [8 Dec 2011]; cited herein) (see entire reference, particularly at paragraphs 61-62, and the Examples).  Thus, the additional element of claims 56/66/74 similarly fail to provide integration, or add something significantly more than a JE (and again, these limitations are further limiting of steps that correspond to insignificant extra-solution activity with the context of the claims).  Regarding claims 59-60 and 69, which recite further elements of the abstract idea(s) of the claims, as these steps do not require any further active/manipulative steps (but simply recite how information is to be thought about or analyzed), nothing "significantly more" than a JE is added (i.e.,, the claims correspond to a more particular abstract idea, rather than something beyond an abstract idea).  Finally, with respect to claims 61-63, 70-71, and 77, while these claims recite/reference types of treatment plans to implement, the claims as written do not set forth steps that require integration of the JEs of the claims into a practical application, and do not require additional elements that amount to significantly more than a JE.  More particularly, claims 61-63 (dependent from claim 54) encompass modifications of any type of “anti-cancer therapy” with respect to a subject with either a good or poor prognosis, such that any possible changes to any type of cancer therapy is/are embraced by the claims.  Claims 70-71 (dependent form claim 64) recite developing and implementing a treatment plant that may comprise one or more of standard general categories of treatment (radiation, chemotherapy, surgery) “based on” the diagnostic identification of claim 54; again, this essentially encompasses employing standard cancer therapy in any manner that a practitioner could consider as being mentally “based on” a diagnosis; these claim limitations do not meaningfully limit the claims to a practical application of a JE, and nothing that could reasonably be considered as amounting to “significantly more” than a JE is added (although this might not be the case if the claims required, e.g., more particular active treatment steps that were performed on different types/categories of patients founds to have specific types of FOXC1:FOXA1 ratios).  Regarding claim 77 (dependent from claim 72), this claim recites various alternative possible general types of treatment plans which are not actually required to be performed (based on the language of the independent claim); thus, no further actions/manipulations are required that might achieve integration into a practical application (or amount to something “significantly more” than a JE).
Accordingly, none of claims 54-77 is directed to patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634